   Case 1:20-cv-00604-RJJ-SJB ECF No. 1 filed 07/02/20 PageID.1 Page 1 of 14



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN


High Five Threads, Inc.,

a Michigan corporation,                                     Case No.

              Plaintiff,

       v.

Michigan Farm Bureau,

a Michigan corporation;

MFB, Inc.,

A Michigan corporation;

Michigan Farm Bureau Financial Corporation,

A Michigan corporation;

              Defendants.




                     COMPLAINT AND DEMAND FOR JURY TRIAL

        FOR ITS COMPLAINT in this matter, Plaintiff, High Five Threads, Inc., by and

 through its attorneys, Revision Legal, PLLC, states as follows:

                                     I.      INTRODUCTION

    1. This is an action for trademark infringement, trade dress infringement, copyright

        infringement, and unfair competition against Defendants. High Five Threads, Inc. seeks

        redress for a variety of claims arising out of Michigan Farm Bureau’s willful use of

        trademarks and logo designs substantially similar to High Five Threads’ logo design and
Case 1:20-cv-00604-RJJ-SJB ECF No. 1 filed 07/02/20 PageID.2 Page 2 of 14



    trademarks in a way that has caused actual consumer confusion and has damaged the

    goodwill associated with High Five Threads’ business.

                       II.   PARTIES, JURISDICTION, AND VENUE

 2. Plaintiff High Five Threads, Inc. (“High Five Threads”) is a Michigan corporation with

    its principal place of business in Traverse City, Michigan.

 3. Defendants Michigan Farm Bureau, MFB, Inc. and Michigan Farm Bureau Financial

    Corporation, (“Michigan Farm Bureau”) are Michigan corporations all with a registered

    address of 7373 W Saginaw Hwy, Lansing, MI, 48917.

 4. Defendants offer insurance sales and related services throughout the State of Michigan.

 5. This Court has subject matter jurisdiction of this cause pursuant to 28 U.S.C. §§ 1331

    and 1338 because this civil action arises under the Lanham Act, and pursuant to 17

    U.S.C. § 411, 28 U.S.C. § 1338(a) and (b), 28 U.S.C. § 1331, and 15 U.S.C. § 1121.

 6. This court has supplemental jurisdiction over High Five Thread’s state law claims under

    28 U.S.C. § 1367(a) because the state law claims are so related to the federal claims that

    they form part of the same case or controversy and derive from a common nucleus of

    operative facts.

 7. This Court has general personal jurisdiction over Defendants consistent with MCL §

    600.711 because Defendants, through presence within this judicial district and by

    completing sales throughout this state, have continuous and systematic contacts with

    the State of Michigan, have carried on a continuous and systematic part of its general

    business within this state, have purposefully availed itself of the privilege of acting in

    this state or causing a consequence in this state, the cause of actions asserted in this

    Complaint arise from the Defendants’ activities in this state, and Defendants have a
Case 1:20-cv-00604-RJJ-SJB ECF No. 1 filed 07/02/20 PageID.3 Page 3 of 14



    substantial enough connection with this state to make the exercise of jurisdiction

    reasonable.

 8. Venue is proper in this district pursuant to 28 U.S.C. § 1391 because a substantial part

    of the events or omissions giving rise to Plaintiff’s claims occurred in this judicial district

    and because the exercise of jurisdiction by the Court over Defendant is proper.

                             II.     STATEMENT OF FACTS

                         A. Plaintiff’s Business and Trademarks

 9. High Five Threads operates online and physical retail stores that sell unique apparel and

    novelty items including Michigan-themed and fun t-shirts, sweatshirts, hats, keychains,

    can cozies, stickers, mugs and pins, among other items.

 10. High Five Threads operates a physical retail store located in the The Village at Grand

    Traverse Commons at 800 Cottageview Dr., Suite 35, Traverse City, Michigan 49684

    as well as an online retail store located at www.highfivethreads.com.

 11. High Five Threads’ products and services are marketed under and bear their original,

    iconic, high five design (“High Five Design”):




 12. High Five Threads designed the High Five Design in 2011 and has used it as a trademark

    and as an ornamental design on their products and services in commerce continuously

    since then.
Case 1:20-cv-00604-RJJ-SJB ECF No. 1 filed 07/02/20 PageID.4 Page 4 of 14



 13. High Five Threads owns trademark registration no. 4,287,877 and USPTO serial no.




    90/004,147 for their trademarks                and                respectively.

 14. High Five Threads also owns Copyright Registration no. VA0001844573 for their two

    hands design.

 15. High Five Threads’ brand is an iconic and beloved Michigan inspired brand that has

    created and maintains goodwill among consumers throughout the country.

 16. On or about March 20, 2020, in response to the COVID19 crisis, High Five Threads

    launched a campaign to give back to businesses and individuals who were financially

    impacted by Governor Whitmer’s Stay Home Stay Safe orders and strict public health

    guidelines. High Five Threads advertised this project on their website and social media

    accounts (“Good People Campaign”). Exhibit A – Good People Campaign Facebook

    Post.

 17. The Good People Campaign is intended to bolster the hospitality, restaurant and tourism

    industry workers in the wake of the Coronavirus pandemic through the donation by High

    Five Threads of 100% of the net proceeds from the sale of special t-shirts designed

    specifically to promote the strength of the Northern Michigan economy.

                          B. Defendants’ willful infringement

 18. Defendants sell insurance and offer related services throughout the State of Michigan.

 19. Sometime in April, after High Five Threads launched the Good People Campaign,

    Defendants launched their Economic Give Back campaign (“Defendants’ Campaign”)

    using the below design as a main component of the advertising materials.
Case 1:20-cv-00604-RJJ-SJB ECF No. 1 filed 07/02/20 PageID.5 Page 5 of 14




 20. Defendants’ Campaign purports to support Michigan restaurants who were financially

    impacted by Governor Whitmer’s Stay Home Stay Safe orders and strict public health

    guidelines.

 21. A comparison of the two “hand designs” highlights the fact that Defendants’

    Campaign’s hand outline design element and logo mark (“Infringing Design”) is clearly

    substantially similar to the High Five Design.



   Defendant’s Infringing Design:               Plaintiff’s High Five Design:




 22. Defendants’ use of the Infringing Design next to the phrase “Were in this together

    Michigan” creates a false association with High Five Threads and is misleading to

    consumers. It is highly likely that consumers will associate the Infringing Design with
Case 1:20-cv-00604-RJJ-SJB ECF No. 1 filed 07/02/20 PageID.6 Page 6 of 14



    High Five Threads and believe that High Five Threads somehow sponsored or partnered

    with Defendants for their Campaign.

 23. On April 27, 2020, counsel for Plaintiff sent a letter to Defendants informing them of

    Plaintiff’s allegations that the Infringing Design infringes Plaintiff’s rights in the High

    Five Design.

 24. Despite subsequent conversations between counsel for Plaintiff and counsel for

    Defendants, Defendants remained unwilling to consider any reasonable resolution and

    refused to cease their use of the Infringing Design.

 25. Defendants have continued to use and expand their use of the Infringing Design in their

    marketing including on their website, on social media, in print mailings, on television

    commercials, on billboards, and consumer goods including on stickers.

 26. Defendants’ stickers bearing the Infringing Design and distributed in packaging bearing

    the Infringing Design used as a trademark is a good example of the overwhelming

    breadth of Defendants’ copyright and trademark infringement:



                   Defendants’ Infringing Sticker Product Packaging:
Case 1:20-cv-00604-RJJ-SJB ECF No. 1 filed 07/02/20 PageID.7 Page 7 of 14




 Defendant’s Sticker                         Plaintiff’s Sticker
Case 1:20-cv-00604-RJJ-SJB ECF No. 1 filed 07/02/20 PageID.8 Page 8 of 14



 27. Defendants’ were aware of High Five Threads’ trademark rights and copyrights at least

    as early as April 27, 2020 and, despite this knowledge, continued using the infringing

    design.

 28. The Infringing Design used on Defendants’ Campaign is substantially similar to

    Plaintiffs’ High Five Design.

 29. Defendants’ use of the Infringing Design is likely to cause confusion among consumers

    given Plaintiff’s priority and superior rights in the High Five Design.

 30. Defendants’ use of the Infringing Design constitutes willful trademark infringement

    under the Lanham Act and at common law.

 31. Defendants’ use of the Infringing Design constitutes willful unfair competition.

 32. Defendants’ use of the Infringing Design constitutes copyright infringement.

                          C. Injury to Plaintiff and Consumers

 33. Defendants’ actions described above have damaged and irreparably harmed High Five

    Threads.

 34. If allowed to continue advertising and providing services under the Infringing Design,

    Defendants will further damage and injure High Five Threads’ reputation and the

    goodwill associated with the High Five Design, which is well-known to the relevant

    consumers as source identifiers for high-quality goods and services.

 35. If allowed to continue advertising and moving forward with Defendants’ Campaign

    under the Infringing Design, Defendants will continue to create actual confusion and a

    significant likelihood of consumer confusion that will irreparably harm the public and

    its interest in being free from confusion.

 36. High Five Threads has no adequate remedy at law.
Case 1:20-cv-00604-RJJ-SJB ECF No. 1 filed 07/02/20 PageID.9 Page 9 of 14



 37. Defendants knew or should have known that its activities described above constitute

     trademark infringement, copyright infringement, and unfair competition.

 38. Defendants acted knowingly and willfully in reckless disregard for High Five Threads’

     trademark rights and copyrights.

                             FIRST CLAIM FOR RELIEF
                False Designation of Origin and Trademark Infringement
                  Under § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a)

 39. High Five Threads restates all prior paragraphs as if fully restated herein.

 40. Defendants’ actions as described above have caused actual confusion and are likely to

     continue to cause confusion, mistake, or deception as to the origin, sponsorship, or

     approval of Defendants’ products and commercial activities, and therefore constitute

     trademark infringement, false designation of origin, and unfair competition in violation

     of § 43(a)(1)(A) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A).

 41. Defendants’ actions described above have, at all times relevant to this action, been

     willful.

 42. As a foreseeable, direct, and proximate cause of Defendants’ above-described actions,

     High Five Threads has been and will continue being irreparably damaged.

 43. High Five Threads has no adequate remedy at law.

 44. High Five Threads is entitled to the recovery of Defendants’ profits, High Five Threads’

     actual damages, and the costs of this action.

 45. High Five Threads is also entitled to preliminary and permanent injunctive relief pursuant

     to 15 U.S.C. § 1116.

 46. High Five Threads is also entitled to his attorneys’ fees consistent with 15 U.S.C. § 1117

     because this is an exceptional case.
Case 1:20-cv-00604-RJJ-SJB ECF No. 1 filed 07/02/20 PageID.10 Page 10 of 14



                          SECOND CLAIM FOR RELIEF
                              Trademark Infringement
                 Under § 32(1) of the Lanham Act, 15 U.S.C. § 1114(1)

  47. High Five Threads restates all prior paragraphs as if fully restated herein.

  48. Defendants’ actions as described above have caused actual confusion and are likely to

      cause confusion, mistake, or deception as to the origin, sponsorship, or approval of

      Defendants’ products and commercial activities, and therefore constitute trademark

      infringement, false designation of origin, and unfair competition in violation of § 32(1)

      of the Lanham Act, 15 U.S.C. § 1114(1).

  49. Defendants’ actions described above have, at all times relevant to this action, been

      willful.

  50. As a foreseeable, direct, and proximate cause of Defendants’ above-described actions,

      High Five Threads has been and will continue being irreparably damaged.

  51. High Five Threads has no adequate remedy at law.

  52. High Five Threads is entitled to the recovery of statutory damages, Defendants’ profits,

      High Five Threads’ actual damages, and the costs of this action.

  53. High Five Threads is also entitled to preliminary and permanent injunctive relief.

  54. High Five Threads is also entitled to its reasonable attorneys’ fees.

                      THIRD CLAIM FOR RELIEF
 Common Law Trademark Infringement, Misappropriation, Unfair Competition, and
                        Deceptive Trade Practices

  55. High Five Threads restates all prior paragraphs as if fully restated herein.

  56. High Five Threads is the owner of the High Five Design trademark.
Case 1:20-cv-00604-RJJ-SJB ECF No. 1 filed 07/02/20 PageID.11 Page 11 of 14



  57. High Five Threads has continuously and exclusively used the High Five Design trademark

     in association with the online and physical retail store services and consumer goods since

     as early as July 2011.

  58. High Five Threads has continuously used the High Five Design trademark with their give

     back campaign services since at least as early as March 2020.

  59. High Five Threads is also the owner of a trademark registration for a logo design with the

     High Five Design as a dominant component with the United States Patent and Trademark

     Office.

  60. High Five Threads is also the owner of a pending application for trademark registration

     of the High Five Design alone with the United States Patent and Trademark Office.

  61. Through his longstanding and exclusive use of the High Five Design mark in commerce

     in association with its goods and services, High Five Threads has acquired common law

     trademark rights in and to the High Five Design mark.

  62. Defendants have falsely designated the origin and source of their goods by running

     Defendants’ Campaign, and manufacturing and distributing stickers bearing the

     Infringing Design.

  63. These goods and services not only bear the High Five Design, but they are also advertised

     as originating from High Five Threads through the use of its trademark.

  64. By marketing Defendants’ Campaign and distributing these goods to consumers

     throughout Michigan and disrupting the market for High Five Threads’ own campaign

     and goods and services, Defendants’ false designation of origin has had a substantial

     effect on the goodwill associated with High Five Threads’ business and trademarks.
Case 1:20-cv-00604-RJJ-SJB ECF No. 1 filed 07/02/20 PageID.12 Page 12 of 14



  65. Defendants’ use of High Five Threads’ trademark has caused actual confusion and is

     likely to cause further confusion, to cause mistake, and to deceive the public by suggesting

     that Defendants’ goods and services are authorized by, sponsored by, approved by, or

     affiliated with High Five Threads.

  66. Defendants have profited from this consumer confusion by deceiving consumers who

     trust High Five Threads and diverting them from High Five Threads.

  67. As a result, High Five Threads has suffered monetary damages and a loss of goodwill

     associated with its High Five Threads mark.

  68. Consequently, Defendants’ use of High Five Threads’ trademark constitutes a violation

     of Michigan unfair competition law.

  69. High Five Threads is entitled to the recovery of Defendants’ profits, High Five Threads’

     actual damages, and the costs of this action.

  70. High Five Threads is also entitled to preliminary and permanent injunctive relief.

                           FOURTH CLAIM FOR RELIEF
                          Copyright Infringement, MCL 429.41

  71. High Five Threads restates all prior paragraphs as if fully restated herein.

  72. High Five Threads owns a copyright registration for Michigan Two Hands (Copyright

     Reg. No. VA 0-001-844-573).

  73. High Five Threads’ work is widely disseminated throughout the High Five Threads

     website, on social media, and on physical products.

  74. Defendants had access to High Five Threads’ works.

  75. Defendants have reproduced prepared derivative works of, distributed copies of, and

     displayed publicly works that are near identical copies of, and substantially similar to the

     High Five Design.
 Case 1:20-cv-00604-RJJ-SJB ECF No. 1 filed 07/02/20 PageID.13 Page 13 of 14



    76. As a result of Defendants’ infringement, High Five Threads has suffered monetary

        damages.

    77. High Five Threads is entitled to the recovery of, at its election, statutory damages, actual

        damages, Defendants’ profits, and the costs of this action.

    78. High Five Threads is also entitled to its attorneys’ fees pursuant to. 17 U.S.C. § 505.

                                    PRAYER FOR RELIEF

       WHEREFORE, High Five Threads respectfully asks that the Court enter the following

judgment in High Five Threads’ favor on each claim for relief above and award it relief, including,

but not limited to, the following against Defendants:

       A.      An injunction preliminarily and permanently enjoining Defendants and their

affiliates, subsidiaries, employees, agents, partners, officers, directors, owners, retailers,

wholesalers, manufacturers, distributors, vendors, online vendors, assigns, and all persons in

participation with any of them from using, displaying, and/or registering the High Five Design,

the Infringing Design, or any other confusingly similar iteration thereof (“Infringing

Trademarks”), for retail store services, online retail store services, any economic give back

campaign, or any consumer goods;

       B.      An order directing Defendants to remove all online and physical advertising or

other use of the Infringing Trademarks, including all website, social media or other internet

accounts, physical signage, digital and print marketing items, stickers and consumer goods, or

other use, and to confirm such removal in writing to High Five Threads;

       C.      An order directing Defendants to destroy all advertising, products, packaging, and

items in its possession or within its control that bear the Infringing Trademarks, and to confirm

such destruction in writing to High Five Threads;
 Case 1:20-cv-00604-RJJ-SJB ECF No. 1 filed 07/02/20 PageID.14 Page 14 of 14



       D.      An order directing Defendants to file with this Court and serve on High Five

Threads’ counsel, within thirty (30) days of the date of any injunction, a written report made under

oath setting forth a detailed description of its compliance with the injunction and other orders

issued by the Court;

       E.      An order directing Defendants to pay to High Five Threads, at its election, its actual

damages, lost profits, consequential damages, exemplary damages, statutory damages, treble

damages, and any other damages allowable under law;

       F.      That the Court award High Five Threads its costs and attorneys’ fees, and;

       G.      That the Court award High Five Threads any other relief to which it is entitled.




                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury for all eligible counts contained within this

Complaint.




Dated: July 2, 2020                                           /s/__Amanda Osorio_______
                                                              Amanda Osorio (P79006)
                                                              John Di Giacomo (P73056)
                                                              Eric Misterovich (P73422)
                                                              Revision Legal, PLLC
                                                              Attorneys for Plaintiff
                                                              1514 Wealthy St. Ste 258
                                                              Grand Rapids, Mi 49506
                                                              616-258-6770
                                                              Amanda@revisionlegal.com
                                                              John@revisionlegal.com
                                                              Eric@revisionlegal.com
